DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US PG. Pub. 2011/0095857).

Regarding claim 1 – Goto teaches an electric wire (figs. 17-18 & 20, 0 [paragraph 0038] Goto states, “electric wire 0”), a plurality of which (plurality of electric wires 0 shown in figure 18) are wound ([paragraph 0041] Goto states, “the electric wire 0 can be wound more densely to form a coil”) in a same cross-sectional shape (see cross-sectional shape shown in figure 18) to form a coil (10 [paragraph 0076] Goto states, “FIG. 18 shows a part of a coil, in which the electric wire 0 is wound with a best arrangement”), the electric wire comprising: a conductive wire (1 [paragraph 0038] Goto states, “conductive wire 1”) having substantially a quadrilateral cross-sectional shape (quadrilateral structure shown in figure 17); a first groove (left upper groove 7 [paragraph 0071] Goto states, “groove(cutout) 7”) provided along a longitudinal direction of the conductive wire (1) at a corner of the quadrilateral (see fig. 17); a second groove (right lower groove 7) provided along the longitudinal direction of the conductive wire (1) and positioned with respect to the first groove at diagonally opposite corner (see fig. 17); an insulator pocket filled with an insulator (6 [paragraph 0071] Goto states, “insulator 6”) is sized to fit within each of the first and second grooves at diagonally arranged opposite corners (figures 17 and 20 show the claimed structure).

Regarding claim 2 – Goto teaches the electric wire of claim 1 further comprising an insulator sheath (fig. 20, 4 [paragraph 0040] Goto states, “insulator sheath 4”) placed along the longitudinal direction (vertical direction) of the conductive wire (1), covering entirely an outer surface of the conductive wire (1), including the first (left upper groove 7) and second grooves (right lower groove 7), the other two diagonally opposite corners and all sides of the quadrilateral (figure 20 shows the claimed structure).

Regarding claim 3 – Goto teaches the electric wire of claim 2, wherein the insulator sheath (fig. 20, 4) is made of a synthetic resin ([paragraph 0040] Goto states, “The insulator sheath 4 is preferably made of synthetic resin or rubber”).

Regarding claim 4 – Goto teaches the electric wire of claim 2, wherein the insulator sheath (fig. 20, 4 [paragraph 0040] Goto states, “The insulator sheath 4 is preferably made of synthetic resin or rubber”) is the same ([paragraph 0075] Goto states, “The insulator sheath 4 may be made of the same or different material from the material of the insulator 6”) as the insulator (6 [paragraph 0074] Goto states, “the insulator 6 is made of a synthetic resin”) inside the insulator pocket.

Regarding claim 5 – Goto teaches the electric wire of claim 2, wherein the insulator sheath (fig. 20, 4) is different ([paragraph 0075] Goto states, “The insulator sheath 4 may be made of the same or different material from the material of the insulator 6”) from the insulator (6) inside the insulator pocket.

Regarding claim 8 – Goto teaches the electric wire of claim 1, wherein the conductive wire (figs. 17 & 20, 1) is made of materials comprising aluminum ([paragraph 0038] Goto states, “The conductive wire 1 is preferably made of copper, aluminum, silver or iron”).

Regarding claim 9 – Goto teaches an electric wire (fig. 17 & 20, 0 [paragraph 0038] Goto states, “electric wire 0”), a plurality of which (plurality of electric wires 0 shown in figure 18) are wound ([paragraph 0041] Goto states, “the electric wire 0 can be wound more densely to form a coil”) in a same cross-sectional shape (see cross-sectional shape shown in figure 18) to form a coil (10 [paragraph 0076] Goto states, “FIG. 18 shows a part of a coil, in which the electric wire 0 is wound with a best arrangement”), the electric wire comprising: a conductive wire (1 [paragraph 0038] Goto states, “conductive wire 1”) having substantially a quadrilateral cross-sectional shape (quadrilateral structure shown in figure 17); a first dent (left upper dent/groove 7 [paragraph 0071] Goto states, “groove(cutout) 7”) provided along a longitudinal direction of the conductive wire (1) at a corner of the quadrilateral (see fig. 17); a second dent (right lower dent/groove 7) provided along the longitudinal direction of the conductive wire (1) and positioned with respect to the first dent at diagonally opposite corner (see fig. 17); an insulator pocket (pocket shown accommodating insulator 6) filled with an insulator (6 [paragraph 0071] Goto states, “insulator 6”) is sized to fit within each of the first and second dents at diagonally arranged opposite corners (figures 17 and 20 show the claimed structure).

Regarding claim 10 – Goto teaches the electric wire of claim 9 further comprising an insulator sheath (fig. 20, 4 [paragraph 0040] Goto states, “insulator sheath 4”) placed along the longitudinal direction (vertical direction) of the conductive wire (1), covering entirely an outer surface of the conductive wire (1), including the first (left upper dent/groove 7) and second dents (right lower dent/groove 7), the other two diagonally opposite corners and all sides of the quadrilateral (figure 20 shows the claimed structure).

Regarding claim 11 – Goto teaches the electric wire of claim 10, wherein the insulator sheath (fig. 20, 4) is made of a synthetic resin ([paragraph 0040] Goto states, “The insulator sheath 4 is preferably made of synthetic resin or rubber”).

Regarding claim 12 – Goto teaches the electric wire of claim 10, wherein the insulator sheath (fig. 20, 4 [paragraph 0040] Goto states, “The insulator sheath 4 is preferably made of synthetic resin or rubber”) is the same ([paragraph 0075] Goto states, “The insulator sheath 4 may be made of the same or different material from the material of the insulator 6”) as the insulator (6 [paragraph 0074] Goto states, “the insulator 6 is made of a synthetic resin”) inside the insulator pocket.

Regarding claim 13 – Goto teaches the electric wire of claim 10, wherein the insulator sheath (fig. 20, 4) is different ([paragraph 0075] Goto states, “The insulator sheath 4 may be made of the same or different material from the material of the insulator 6”) from the insulator (6) inside the insulator pocket.

Regarding claim 16 – Goto teaches the electric wire of claim 9, wherein the conductive wire (figs. 17 & 20, 1) is made of materials comprising aluminum ([paragraph 0038] Goto states, “The conductive wire 1 is preferably made of copper, aluminum, silver or iron”).

Regarding claim 17 – Goto teaches a coil comprising the electric wire of claim 1, wherein the electric wire (fig. 18, 0) being wound on a bobbin (11 [paragraph 0076] Goto states, “the electric wire 0 is wound on an outer surface of a cylindrical bobbin 11”) so that a corner of a quadrilateral is adjacent to a corner of a next quadrilateral in a cross sectional view ([claim 16] Goto states, “the electric wire being wound on a bobbin so that a corner of a quadrilateral is adjacent to a corner of a next quadrilateral in a cross sectional view”).

Regarding claim 18 – Goto teaches a coil comprising the electric wire of claim 9, wherein the electric wire (fig. 18, 0) being wound on a bobbin (11 [paragraph 0076] Goto states, “the electric wire 0 is wound on an outer surface of a cylindrical bobbin 11”) so that a corner of a quadrilateral is adjacent to a corner of a next quadrilateral in a cross sectional view ([claim 16] Goto states, “the electric wire being wound on a bobbin so that a corner of a quadrilateral is adjacent to a corner of a next quadrilateral in a cross sectional view”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. in view of Kashima et al. (WO2008/093645).

Regarding claim 6 – Goto teaches the electric wire of claim 2, but fails to teach wherein an adhesive is applied onto an entire surface of the insulator sheath.
 	Kashima teaches an electric wire (fig. 9, 10c [page 23] Kashima states, “collective conductor 10b”) and an insulator sheath (4 [page 14] Kashima states, “insulating covering layer 4”) wherein an adhesive (14 [page 26 & 22] Kashima states, “adhesive layer 14…fusion layer has electric insulation properties and is made of a resin having heat fusibility such as…polyamide type, epoxy type”) is applied onto an entire surface of the insulator sheath (4; claimed structure shown in figure 9).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electric wire having an insulator sheath as taught by Goto with the inclusion of an adhesive being applied to an entire surface of the insulator sheath as taught by Kashima because Kashima states, “since the fusion layer 14 is made of the resin as described above, it functions as an insulating layer for insulating between the conductor element wires 11 in the assembly conductive 10c” [page 22]. Including an adhesive layer to the insulator sheath will prevent the conductive wire from moving within the insulator sheath and prevent inconsistent electrical performance.

Regarding claim 7 – Goto in view of Kashima teach the electric wire of claim 6, wherein the adhesive (Kashima; fig. 9, 14) comprises an adhesive resin ([page 26] Kashima states, “adhesive layer 14”) composition, said adhesive resin composition comprising a mixture of polyimide resin or a mixture of epoxy resin ([page 22] Kashima states, “fusion layer has electric insulation properties and is made of a resin having heat fusibility such as…polyamide type, epoxy type”).

Regarding claim 14 – Goto teaches the electric wire of claim 10, but fails to teach wherein an adhesive is applied onto an entire surface of the insulator sheath.
 	Kashima teaches an electric wire (fig. 9, 10c [page 23] Kashima states, “collective conductor 10b”) and an insulator sheath (4 [page 14] Kashima states, “insulating covering layer 4”) wherein an adhesive (14 [page 26 & 22] Kashima states, “adhesive layer 14…fusion layer has electric insulation properties and is made of a resin having heat fusibility such as…polyamide type, epoxy type”) is applied onto an entire surface of the insulator sheath (4; claimed structure shown in figure 9).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electric wire having an insulator sheath as taught by Goto with the inclusion of an adhesive being applied to an entire surface of the insulator sheath as taught by Kashima because Kashima states, “since the fusion layer 14 is made of the resin as described above, it functions as an insulating layer for insulating between the conductor element wires 11 in the assembly conductive 10c” [page 22]. Including an adhesive layer to the insulator sheath will prevent the conductive wire from moving within the insulator sheath and prevent inconsistent electrical performance.

Regarding claim 15 – Goto in view of Kashima teach the electric wire of claim 14, wherein the adhesive (Kashima; fig. 9, 14) comprises an adhesive resin ([page 26] Kashima states, “adhesive layer 14”) composition, said adhesive resin composition comprising a mixture of polyimide resin or a mixture of epoxy resin ([page 22] Kashima states, “fusion layer has electric insulation properties and is made of a resin having heat fusibility such as…polyamide type, epoxy type”).

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
Applicant argues regarding the rejections of claims 1 and 9, “according to the electric wire of the present invention, by providing grooves or dents at a set of diagonal positions of the quadrangular cross-section of the wire…as shown in FIG. 25 in the specification of the present application, there must be a larger insulator structure including two insulator pockets at the adjacent diagonal positions of any adjacent four wires, which is different from Goto’s structure” [REMARKS page 7].
Examiner disagrees. The annotated figure 17 below of Goto et al. (US PG. Pub. 2011/0095857) shows the first and second grooves/dents being “diagonally arranged in opposite corners”. Current claims 1 and 9 do not preclude additional grooves/dents from being present in the electric wire. The current claimed structure is explicitly taught by Goto et al., the additional features shown by Goto et al. does not negative what the reference does teach.
Additionally in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “as shown in FIG. 25 in the specification of the present application, there must be a larger insulator structure including two insulator pockets at the adjacent diagonal positions of any adjacent four wires”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

    PNG
    media_image1.png
    666
    799
    media_image1.png
    Greyscale

 	Applicant further argues, “Goto does not teach the feature “a plurality of which are wound in the same cross-sectional shape to form a coil” as now recited in independent claims 1 and 0” [REMARKS page 8].
 	Examiner disagrees. Figure 18 appears to show this claimed limitation. Specifically Goto teaches an electric wire (0), a plurality of which (twenty electric wires 0 are shown) are wound in the same cross-sectional shape (cross section shape shown in figure 18) to form a coil (10 [paragraph 0076] Goto states, “FIG. 18 shows a part of a coil, in which the electric wire 0 is wound with a best arrangement”). The structure shown in figure 18 appears to meet the claimed limitations of the instant application.  Additionally claim 16 states, “the electric wire being wound on a bobbin so that a corner of a quadrilateral is adjacent to a corner of a next quadrilateral in a cross sectional view”. These features discussed by Goto appear to reasonable teach the claimed amended feature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kamibayashi et al. (US PG. Pub. 2008/0164050) discloses a regular square insulating cable.
Goto et al. (US PG. Pub. 2005/0104708) discloses a wire for coil.
Ishikawa (US Patent 5476229) discloses an annular multilayer coil assembly.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847